Citation Nr: 1132110	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  05-25 309A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the severance of service connection for diabetes mellitus.

2.  The propriety of the severance of service connection for right upper extremity peripheral neuropathy, secondary to diabetes mellitus.

3.  The propriety of the severance of service connection for right lower extremity peripheral neuropathy, secondary to diabetes mellitus.

4.  The propriety of the severance of service connection for left lower extremity peripheral neuropathy, secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, claimed secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter arises to the Board of Veterans' Appeals (Board) on appeal from December 2004 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2004-issued rating decision, the RO denied service connection for an erectile dysfunction.  In a July 2005-issued rating decision, the RO severed service connection for diabetes mellitus, for right upper extremity diabetic peripheral neuropathy, for right lower extremity diabetic peripheral neuropathy, and for left lower extremity diabetic peripheral neuropathy.  

In May 2009, the Board remanded the claims for development.  The Board incorrectly listed, as an issue for development, the propriety of the severance of service connection for left upper extremity peripheral neuropathy, secondary to diabetes mellitus.  The claims files reflect that service connection for left upper extremity peripheral neuropathy has never been established and therefore the severance of this benefit is not before the Board, although an August 2005 statement of the case (hereinafter: SOC) incorrectly listed the issue of severance of service connection for the left upper extremity.  Page 1 of this decision has been amended to reflect the issues over which the Board has jurisdiction. 

Entitlement to service connection for erectile dysfunction due to diabetes mellitus, and the propriety of severance of service connection for right upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy due to diabetes mellitus, are inextricably intertwined with the appeal of severance of service connection for diabetes mellitus and must be re-addressed after the underlying diabetes mellitus issue is re-adjudicated.  The case is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran of any further action required of him.


REMAND

The Board must determine whether severance of service connection for diabetes mellitus was proper.  Because of a medical controversy that has arisen, a board of two endocrinologists is asked to review the claims files, examine the Veteran, elicit a history of relevant symptoms, and determine whether the Veteran has ever had diabetes mellitus, and, if so, whether he still has diabetes mellitus.

By way of background, the Board has reviewed the claims files and offers the following synopsis of facts:  

An April 2003 VA out-patient treatment report notes that diabetes mellitus is a new diagnosis.  Another April 2003 report notes that the Veteran completed VA diabetic education.  He and his spouse received training on blood testing by finger stick and test strip techniques.  VA was to provide the Veteran with a glucose meter and supplies.  An April 17, 2003, VA addendum report mentions that Dr. C. advised the Veteran to not take Actos(r) (pioglitazone), although it had been prescribed.  A June 2003 medication list includes the oral hypoglycemic agent, pioglitazone.  

Based on the above-mentioned clinical records, in June 2003 VA granted service connection for type 2 diabetes mellitus.  

A February 2004 VA peripheral nerves compensation examination report, authored by an M.D., begins with the following statement: "This is a 54-year-old with diabetes mellitus."  The physician then offered an impression of moderate neuropathy and stated, "...his sugars seem under control."  The physician then added, "He has a history of hypoglycemic episodes.  In the computer, reviewed the chart."  

In contrast to the medical evidence of diabetes mellitus discussed above, a September 2004 VA diabetes mellitus compensation examination report (authored by a certified physician's assistant) notes that the Veteran formerly had a transient problem with hyperglycemia but he has never been formally diagnosed with diabetes and does not appear to meet the diagnostic criteria for type 2 diabetes.  In a seeming rebuttal to that statement, a December 2004 addendum report from a VA physician (an M.D.) mentions that the Veteran had earlier been diagnosed with diabetes and was therefore placed on Rosiglitazone(r).  

A March 2005 VA drug list includes Rosiglitazone(r) for diabetes.  A May 2005 VA nutrition clinic report contains a diagnosis of type 2 diabetes mellitus.  VA clinical reports dated at various times since then contain a diagnosis or assessment of Type-2 diabetes.  For example, a July 2008 report notes a diagnosis of, "Diabetes Mellitus without mention of Com[.]"  The Board cautiously assumes this means diabetes without mention of complications.  See claims files, Vol 6.  A February 2010 report clearly notes diabetes.  See claims files, Vol 4.  

A June 2010 VA primary care note contains a comprehensive assessment of current health problems, health complaints, symptoms, and current medications.  Five assessments are supplied with that report.  The first assessment is, "Diabetes-Type 2 well-controlled."  Also, the report mentions that a complete diabetic foot examination was performed and it showed findings of an "At Risk" foot.  Finally, the report mentions that the current outpatient medications included glucose test strips.  The report is signed by a medical doctor.  

As noted above, numerous diagnoses and assessments of diabetes mellitus have been offered by medical doctors, both before and since September 2004, when a VA certified physician's assistant concluded that the Veteran has never been formally diagnosed with diabetes and does not appear to meet the criteria for such a diagnosis.  Because of the medical controversy, a board of two endocrinologists is asked to determine whether the Veteran now has, or has ever had, diabetes mellitus.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination by a board of two endocrinologists.  The claims files should be made available to these physicians for review.  The physicians are asked to review the claims files, elicit a history of relevant symptoms from the Veteran, examine him, and answer the following:

I.  Does the Veteran currently have type II diabetes mellitus?

II.  If the answer above is "no", then, is it at least as likely as not (50 percent or greater probability) that the Veteran had type II diabetes mellitus at any time prior to the current date?  If so, when was diabetes mellitus first shown?  

III.  The board of two physicians should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, either physician should state the reason.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim of impropriety of the severance of service connection for type 2 diabetes mellitus and the pending secondary service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  Failure to report for a scheduled VA examination without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


